Citation Nr: 1415985	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to July 20, 2010, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 20, 2010, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jaya A. Shurtliff, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to November 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2010 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to service connection for PTSD and a TDIU, respectively.  An effective date of July 20, 2010 was assigned for both awards.

In September 2012 the Veteran testified before the undersigned Veterans Law Judge via video-conference.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to an earlier effective date for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on July 13, 2010, the effective date of a liberalizing law issued by VA.  Such eligibility existed continuously from July 13, 2010 to July 20, 2010.

CONCLUSION OF LAW

The criteria for an effective date of July 13, 2010, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114, 3.304(f), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally under the applicable criteria, the effective date of an award based on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

By way of background, the Board denied service connection for PTSD in a decision dated August 12, 2002.  In a separate decision issued concurrently with the instant adjudication, the Board has found that this decision did not contain clear and unmistakable error.  38 U.S.C.A. §§ 7104, 7111 (West 2002); 38 C.F.R. § 20.1100 (2013).  Thus the August 12, 2002 denial is final.  The Veteran filed an application to reopen his claim of entitlement to service connection for PTSD on July 20, 2010.

The Veteran contends that he is entitled to an effective date prior to July 20, 2010, for entitlement to PTSD under the liberalizing law exception in 38 C.F.R. § 3.114.  That regulation provides that where compensation is awarded pursuant to a liberalizing law, the effective date of such award shall not be earlier than the effective date of such liberalizing law.  Where, as here, the compensation became effective on or after the date of the liberalizing law, in order for the Veteran to be eligible for retroactive pay under 38 C.F.R. § 3.114, the evidence must show that he met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim.  Id.

Here, effective July 13, 2010, VA amended its adjudication regulation at 38 C.F.R. § 3.304(f) governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The Veteran's award of entitlement to service connection for PTSD was granted pursuant to this liberalizing law.  The Board finds that the evidence shows the Veteran met all eligibility criteria continuously from July 13, 2010 to July 20, 2010.  Therefore, he is entitled to an earlier effective date of July 13, 2010 for service connection for PTSD.

Payment of monetary benefits based, as here, on an award of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective, i.e., August 1, 2010.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2013).  Thus, the Board recognizes that, unfortunately, these findings will not result in additional payment to the Veteran.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of July 13, 2010, for the award of service connection of PTSD is granted.


REMAND

The Veteran contends that he is also entitled to an effective date prior to July 20, 2010, for entitlement to a TDIU.  In this decision, the Board has granted an earlier effective date for PTSD.  The agency of original jurisdiction must assign a disability rating for the period from July 13, 2010 to July 20, 2010 in the first instance.  Such assignment may impact whether the Veteran satisfies the schedular requirements for a TDIU rating as set forth in 38 C.F.R. § 4.16(a) during that period.  Thus, a decision by the Board on the Veteran's TDIU claim under 38 C.F.R. § 4.16(a) would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Moreover, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so.

Accordingly, the case is REMANDED for the following actions:

1.  Assign a disability rating for PTSD for the period from July 13, 2010 to July 20, 2010 in the first instance.

2.  Adjudicate the claim of an earlier effective date for a TDIU pursuant to the Board's decision.  

3.  If the claim remains denied, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


